Case 2:11-cv-00426-RBS-TEM Document 50 Filed 10/15/18 Page 1 of 2 PageID# 169




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division

 IN THE MATTER OF THE COMPLAINT OF
 GOD'S MERCY. LLC. AS OWNER                                          Civil Action No. 2:1 lcv426
 OF THE m     GOD'S MERCY

                                             ORDER


        THIS DAY came the parties, upon the motion ofJesse M. Suit. III. Esquire, counsel of
 record forClaimant Peter Daniel Smith, to allow a substitution of counsel for Claimant Peter

 Daniel Smitli, and for.good cause shown, it is therefore

        ADJUDGED, ORDERED and DECREED that Jesse M. Suit, III, and the law firm of
 Kalfus and Nachman, P.C. are hereby granted leave to and have withdrawn as counsel for
 Claimant Peter Daniel Smitli in this action and that Stephen C. Swain, Esquire, of the law firm
 Ruloff, Swain, Haddad, Morecock, Talbert &Woodward, P.C. be substituted as counsel ofrecord
 for Claimant Peter Daniel Smith in all further proceedings in this matter.
                                        ENTERED this l^^av of.                       ., 2018.
                                                             Isl
                                                     Rebecca Beach Smith

                                               Judge, United gtatesT^istrict Court
 I ASK FOR THIS:




 Jes§e U. Suit, III, Esq. (VSB#30503)
  KaWs &NACHMAN, P.C.
  P.oTfeox 12889
  Norfolk, Virginia 23541-0889
  (757) 461-4900 telephone
 (757) 461-1518 facsimile
 jms@knlegal.com
  Counsel for Claimant Peter Daniel Smith



                                               Page 1 of2
Case 2:11-cv-00426-RBS-TEM Document 50 Filed 10/15/18 Page 2 of 2 PageID# 170
